Citation Nr: 0931410	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
lipoma of the neck.

2.  Entitlement to service connection for lipoma of the neck.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1974 and from November 1977 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which declined to reopen 
previously denied claims for lipoma of the neck, 
hypertension, and herniated nucleus pulposus syndrome.  
Service connection was granted for the later two disabilities 
by way of a December 2008 rating decision, thus satisfying 
the Veteran's appeal as to those issues.

While a substantive appeal does not appear to be in the 
claims file, the Veterans Appeals Control and Locator System 
(VACOLS) indicates that a VA Form 9 (substantive appeal) was 
submitted on May 11, 2007.  As explained below, the claim for 
service connection is being remanded in part to attempt to 
locate a copy of the VA Form 9 submitted by the Veteran.  
Regardless of whether this document is located, as VA has 
treated this case as if an appeal was timely filed, any 
timing deficiency of the substantive appeal is deemed waived.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of entitlement to service connection for lipoma of 
the neck is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a March 1994 letter, the RO denied service connection 
for lipoma of the neck; it was held that this condition was 
noted at entrance into service but was not aggravated during 
service.  Although notified of the denial, the Veteran did 
not initiate an appeal.  

3.  Evidence associated with the claims file since the March 
1994 letter is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for lipoma of the neck.


CONCLUSIONS OF LAW

1.  The March 1994 letter that denied service connection for 
lipoma of the neck is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence pertinent to the claim for service connection 
for lipoma of the neck, received since the RO's March 1994 
denial letter, is new and material, the criteria for 
reopening the claim for service connection for lipoma of the 
neck are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition on the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate that claim have been 
accomplished.  

II. Claim to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for 
service connection for lipoma of the neck in March 1994.  The 
evidence of record at the time consisted of service treatment 
records and a November 1991 VA examination report.  The 
service treatment records contained a report of examination 
at entry into service in November 1977, which indicated an 
abnormal examination of the head, face, neck and scalp.  
Noted on the report was "Lipoma ?".  The 1991 VA 
examination report also noted a lipoma of the neck.  

The basis for the RO's March 1994 denial was that the 
evidence showed that the Veteran had a lipoma upon entry into 
service, but there was no evidence that the lipoma was 
aggravated during service. 

The Veteran did not initiate an appeal with the March 1994 RO 
letter.  See 38 C.F.R. § 20.200.  The RO's March 1994 
decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
May 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial of the claim is the 
RO's March 1994 decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Pertinent evidence added to the claims file since March 1994 
includes a report of VA examination in October 2008.  In this 
report a VA examiner diagnoses scleredema with an underlying 
lipoma of the posterior neck.  The examiner opines that the 
lipoma was not caused by or as a result of treatment in the 
service.  The rationale provided states that lipomas are 
idiopathic and there is no known cause or correlation to 
treatment or any other condition.    

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
lipoma of the neck.  

At the time of the March 1994 decision, there was evidence 
that the Veteran had a lipoma at entry into his second period 
of active service; however, there was no evidence addressing 
the etiology of the lipoma or if it was aggravated during 
service.  The additionally received VA examination report 
addresses some of the unanswered questions regarding 
etiology.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the March 1994 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses the etiology of lipoma.  
Hence, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
lipoma of the neck.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
lipoma of the neck are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for lipoma of the neck has been received, to this 
limited extent, the appeal is granted.


REMAND

The claim for service connection for lipoma of the neck is 
now reopened.  As the RO has not addressed this issue on the 
merits, remand is necessary in the interest of due process.  
Additional development is also indicated.

Initially, the Board notes that while VACOLS shows that a VA 
Form 9 was submitted on May 11, 2007, this document does not 
appear to be in the claims file.  This document may contain 
additional argument and/or the Veteran's request for a 
personal hearing.  As such, attempts should be made to locate 
this document.  The Veteran should also be asked to provide a 
copy of this document or to submit a new VA Form 9.  The 
Veteran should be provided an opportunity to offer additional 
argument and request a personal hearing if he so desires.  

The Veteran completed two periods of active service.  At 
entry into the second period of service in November 1977, an 
examination report shows an abnormal examination of the head, 
face, neck and scalp and notes "Lipoma ?".  This raises the 
question of whether there was a lipoma present at entry that 
could have been aggravated during service.  No medical 
opinion on this question is of record.  Accordingly, the 
Veteran's entire claims file should be forwarded to the 
examiner who examined the Veteran and prepared the October 
2008 examination report for an addendum addressing any 
possible aggravation of the lipoma noted in November 1977.  
Arrangements for further examination should only be made if 
the prior examiner is not available, or cannot provide the 
requested opinion without first examining the Veteran. 

Finally, the Board notes that an appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2008).  As such, the Veteran's 
representative should be afforded an opportunity to submit a 
VA Form 646, or additional argument in lieu of this form, 
prior to the case being returned to the Board (if the 
benefits sought are not granted).  

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to locate any 
VA Form 9 submitted by the Veteran on May 
11, 2007.  If this document cannot be 
located, a note to this effect should be 
placed in the Veteran's claims file.  In 
the event that the document is not 
located, the Veteran should be asked to 
provide a copy of any VA Form 9 previously 
submitted, or, if he does not have a copy, 
to provide a new VA Form 9.  The Veteran 
should be asked if he wishes to have a 
personal hearing and to submit any 
additional argument on the issue remaining 
on appeal.  

2.  The Veteran's entire claims file 
should be forwarded to the examiner who 
examined the Veteran in October 2008 for 
an addendum to answer the following 
questions.  (1) Whether a lipoma of the 
neck clearly and unmistakably exist prior 
to service without undergoing aggravation 
in service?  (2) If the lipoma of the neck 
clearly and unmistakably existed prior to 
service, was any in-service increase 
clearly and unmistakably due to natural 
progress during the Veteran's second 
period of active military service.?  

If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, 
arrangements should be made for the 
Veteran to undergo VA examination, to 
obtain the requested medical opinion in 
response to the question posed above.  

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  The entire claims file should then be 
reviewed and the claim readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
Veteran's representative should be 
afforded the opportunity to submit a VA 
Form 646 or additional argument.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


